DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of “a printed circuit board including preferentially a plurality of stacked layers” is indefinite.  It is unclear whether or not the limitation requires that the board include plural layers.  For purposes of analysis, the limitation is treated as requiring a printed circuit board including a plurality of stacked layers.
Regarding claim 12, the term “vital functions” is indefinite.  Whether or not a particular function would or would not be considered “vital” would be a matter of opinion.   It is unknown what would definitively distinguish a “vital function” from a non-vital function. 
Regarding claim 13, the limitation that the device is “a vital railway device” is indefinite.  The term “vital railway device” does not define any particular or well-defined device.  It is unknown what would or would not be considered to be a “vital railway device.”  The limitation is given little weight.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 5, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pepe et al. US 7686649 (“Pepe”).  Regarding claim 1, Pepe discloses a connector 100 comprising at least:
a printed (col. 3, line 28) circuit board  124 including a plurality of stacked layers (including trace layers on opposing exterior surfaces and an intermediate trace layer, and inherent insulative layers between the trace layers, col. 3, lines 30-35);
	a plurality of connecting pins 118 which are spaced apart from each other and transversally pass through the printed circuit board from a bottom external surface up to an opposite top external surface of the printed circuit board (see figure 5);
	an insulating assembly for providing insulation among the plurality of connecting pins, wherein the insulating assembly comprises at least one insulator 126 which is configured to be coupled to the printed circuit board (see annotated figure 1 below, the insulator 126 including a protrusion labeled PRT fixed in a notch labeled NOT) and is configured to insulate at least a portion of each connection pin from a corresponding portion of one or more adjacent connecting pins of the plurality of connecting pins (see e.g., channels 128 including walls that insulate each pin 118 from the adjacent pins).

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale

	Per claim 2, the printed circuit board comprises a through notch (labeled NOT above) and the at least one insulator comprises at least one portion (labeled PRT above) inserted inside the through notch.
	Per claim 5, the insulating assembly further comprises an insulating cover 102 which is configured to be placed over the top external surface of the printed circuit board and to cover a tip end portion of each connecting pin. 
	Regarding claim 12, Pepe discloses a device 100 which is configured to perform one or more vital functions, comprising at least one connector, the at least one connector comprising at least:
	a printed circuit board 124 including a plurality of stacked layers;	
a plurality of connecting pins 118 which are spaced apart from each other, and transversally pass through the printed circuit board from a bottom external surface up to an opposite top surface of the printed circuit board;
	an insulating assembly for providing insulation among the plurality of connecting pins, wherein the insulating assembly comprises at least one insulator 126 which is configured to be coupled to the printed circuit board and is configured to insulate at least a portion of each connection pin from a corresponding portion of one or more adjacent connecting pins of the plurality of connecting pins.	
	Per claim 13, the device is adapted to be used (i.e., capable of being used) in a railway network.

	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Pepe.  
	Regarding claim 9, Pepe does not specify that the insulator is made of plastic.  The examiner takes Official notice that it was known in the art to make insulator such as Pepe insulator 126 out of plastic.  It would have been obvious to do so.  The selection of a known material based on its suitability for its intended purpose would have been obvious.  Sinclair & Carroll Col. V. Interchemical Corp., 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197 (CCPA 1960).
	Regarding claim 11, Pepe does not specify that the insulating cover is made of plastic.  The examiner takes Official notice that it was known in the art to make covers such as Pepe cover 102 out of plastic.  It would have been obvious to do so.  The selection of a known material based on its suitability for its intended purpose would have been obvious.  Sinclair & Carroll Col. V. Interchemical Corp., 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197 (CCPA 1960).

Allowable Subject Matter
Claims 3, 4, 6, 7, 8, and 10, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, including the limitation that the printed circuit board includes a plurality of stacked layers, and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833